Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites
Claims 1,8,14. A computer-implemented method, comprising: 
receiving historical device positioning data captured from one or more devices over a period of time, where the historical device positioning data comprises historical latitude, longitude, and elevation data of the one or more devices; 
for a given building, identifying building boundaries based upon the historical latitude and longitude data; 
clustering the historical device positioning data corresponding to locations within the building boundaries of the building using a machine learning-based clustering algorithm, resulting in clusters with corresponding cluster centroids; 
associating the cluster centroids with respective floors within the building; and 
determining a current floor of the building on which a specific device is located by mapping current device positioning data of the specific device to the closest cluster centroid.
Step 1 analysis:
In the instant case, the claims are directed to a method/machine. Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental Processes: Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. 
2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the disclosure encompasses a mental process of 
for a given building, identifying building boundaries based upon the historical latitude and longitude data (mental process wherein a user could read a blueprint or identify walls and/or property lines of a building using pen and paper);
clustering the historical device positioning data corresponding to locations within the building boundaries of the building (mental process wherein a user could group/cluster data related to locations, coordinates or boundaries); 
using a machine learning-based clustering algorithm (additional element, see prong 2 and 2B below), resulting in clusters with corresponding cluster centroids (mental process wherein a user could gather data or read a blueprint and identify walls and/or property lines of a building using pen and paper); 
associating the cluster centroids with respective floors within the building (mental process wherein a user could group data related to areas/floors); and 
determining a current floor of the building on which a specific device is located by mapping current device positioning data of the specific device to the closest cluster centroid (mental process wherein a user could gather data or read a blueprint and identify walls and/or property lines of a building and determine where a device is using pen and paper).
computer-implemented & machine learning-based clustering algorithm” nothing in the claim element precludes the steps from practically being performed in the mind. This claim can encompass the user manually gathering data, clustering data and determining a location. It is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of computer implemented the computer is recited at a high-level of generality (i.e., as a generic processor performing receiving data and processing it) such that it amounts no more than mere instructions to apply the exception using a generic computer component;
receiving historical device positioning data captured from one or more devices over a period of time, where the historical device positioning data comprises historical latitude, longitude, and elevation data of the one or more devices; (the  and amounts to insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g)); 
using a machine learning-based clustering algorithm (additional element considered to be generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h));
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of 
computer implemented the computer is recited at a high-level of generality (i.e., as a generic processor performing receiving data and processing it) such that it amounts no more than mere instructions to apply the exception using a generic computer component;
receiving historical device positioning data captured from one or more devices over a period of time, where the historical device positioning data comprises historical latitude, longitude, and elevation data of the one or more devices; (the receiving step is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity and amounts to insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g)); 
using a machine learning-based clustering algorithm (additional element considered to be generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h))
additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the receiving step was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.

2,9,15. The computer-implemented method of claim 1, further comprising utilizing the resulting cluster centroids of the machine learning-based clustering algorithm associated with the current floor of the building to further identify a specific location of the specific device within the current floor of the building.
Claim further adds a limitation of utilizing the resulting cluster centroids to further identify a specific location of the specific device within the current floor of the building;
2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the disclosure encompasses a mental process of 
utilizing the resulting cluster centroids to further identify a specific location of the specific device within the current floor of the building (mental process wherein a user 

3,10,16. The computer-implemented method of claim 1, further comprising utilizing the resulting cluster centroids of the machine learning-based clustering algorithm to identify specific locations within the respective floors within the building, including frequently visited rooms.2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the disclosure encompasses a mental process of 
utilizing the resulting cluster centroids to identify specific locations within the respective floors within the building (mental process wherein a user could gather/group data and identify walls and/or property lines of a building and determine where a device is using pen and paper).
That is, other than reciting “computer-implemented & machine learning-based clustering algorithm” nothing in the claim element precludes the steps from practically being performed in the mind. This claim can encompass the user manually gathering data, clustering data and determining a location. It is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 

4,11,17. The computer-implemented method of claim 1, further comprising utilizing the resulting cluster centroids of the machine learning-based clustering algorithm to identify floors that are larger in horizontal dimensions than other floors in the building.2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the disclosure encompasses a mental process of 
utilizing the resulting cluster centroids to identify floors (mental process wherein a user could use the gathered/grouped data and identify floors and/or property lines of a building and determine where a device is using groups of data by floor/region and using pen and paper).
That is, other than reciting “computer-implemented & machine learning-based clustering algorithm” nothing in the claim element precludes the steps from practically being performed in the mind. This claim can encompass the user manually gathering data, clustering data and determining a 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
5,12,18. The computer-implemented method of claim 1, where the machine learning-based clustering algorithm comprises one of vector quantization-based k-means clustering or density-based spatial clustering of applications with noise (DBSCAN).
2A Prong 2
Claim further elaborates on the additional element of the ML algorithm that was already fully analyzed above in claim 1. The present claim further elaborated on this additional element by reciting algorithm comprises one of vector quantization-based k-means clustering or density-based spatial clustering of applications with noise (DBSCAN) and that under prong 2 and step 2B this addition is considered to be generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)).

2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element algorithm comprises one of vector quantization-based k-means clustering or density-based spatial clustering of applications with noise (DBSCAN) amounts to mere instructions to apply the exception using a generic computer component.  
6,13,19. The computer-implemented method of claim 1, where: 
the current device positioning data of the specific device comprises current latitude, longitude, and elevation data of the specific device; and
determining the current floor of the building on which the specific device is located by mapping the current device positioning data of the specific device to the closest cluster centroid comprises determining the current floor of the building on which the specific device is located during an emergency response situation (mental process wherein a user could gather data or read a blueprint and identify walls and/or property .
No additional elements 

7. The computer-implemented method of claim 1, where software programmed according to the computer-implemented method is provided as a service in a cloud environment.
Claim further elaborates on the additional element of the ML algorithm that was already fully analyzed above in claim 1. The present claim further elaborated on this additional element by reciting software programmed according to the computer-implemented method is provided as a service in a cloud environment and that under prong 2 and step 2B this addition is considered to be generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)).
 Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over South (US 2017/0311131) in view of Levy (US 2020/0027265).
South discloses:
1, 8, 14. A computer-implemented method, comprising: 
receiving historical device positioning data captured from one or more devices over a period of time, where the historical device positioning data comprises historical latitude, longitude, and elevation data of the one or more devices (receiving data pertaining to latitude, longitude, locations, “The processor 210 may receive location information describing the locations of the user devices 130. The location information may be received directly from the devices based on location information gathered by the devices (such as GPS).”, 0074; “In database 220, each beacon identifier may be associated with specific geographic location information such as street address, latitude and longitude, elevation, building floor, building location information helpful in identifying a geographical location of a beacon. In some embodiments, the beacon identifier comprises three components--a Universally Unique Identifier (UUID), a major number, and a minor number--which are hierarchical in nature with the major and minor numbers allowing for refinement of location information. For instance, if location 572 is a multi-story building, the UUID may denote the building itself (such that all the beacons in the building are assigned the same UUID), the major number may denote a particular floor, and the minor number may denote a particular room. The known beacon locations are utilized by the system 200 to help determine the location of a user device. In some embodiments, the beacon location information may be utilized in conjunction with other location information, such as GPS information, cellular information, and/or Wi-Fi information, to pinpoint a user device's location. In particular, the UUID may allow the system 200 to pinpoint the location of a user device 130 within a multi-floor structure, for example on the third floor, in room two.”, 0087);
 for a given building, identifying building boundaries based upon the historical latitude and longitude data (knowing the shape, size of building, floors, rooms, Figs. 7, 11, 16; 0189; 0216); 
clustering the historical device positioning data corresponding to locations within the building boundaries of the building using a machine learning-based clustering algorithm, resulting in clusters with corresponding cluster centroids (knowing the shape, size of building, floors, rooms, Figs. 7, 11, 16; “defining geo-fences in an incident visualization, which comprises receiving incident information associated with a multi -room building, the information including a location of an incident within the building; defining a geo-fence for each room, the boundaries of each geo-fence corresponding with the boundaries of a respective room; determining a safety level for each room based on the location of the emergency within the multi -room building; receiving location information associated with the location of a user device physically located within the building, the user device being associated with an individual, and the location information indicating in which room the user device is physically located”, 0216); 
associating the cluster centroids with respective floors within the building (many forms of clusters, based on people, devices, locations, floors, etc., “individuals may be clustered together and represented by cluster markers 472, 474 according to their location on a floor.”, 0019-0012); and determining a current floor of the building on which a specific device is located by mapping current device positioning data of the specific device to the closest cluster centroid (determining user’s location based on gps, cluster, floor, “receiving location information associated with the location of a user device physically located within the building, the user device being associated with an individual, and the location information indicating in which room the user device is physically located”, 0216”; 0119-0120).
However, South fails to particularly call for using machine learning and centroids.
Levy teaches machine learning and centroids (using learning and/or k-means classifying with vectors, clusters and centroids, “The clusters may be determined using an unsupervised learning, such as Connectivity-based clustering, k-means clustering, k-means mixture models, hierarchical clustering, or the like”, “The altitude may be computed based on the centroid of the cluster”, 0048).
It would have been obvious to combine the references before the effective filing date because they are in same field of endeavor and there are many forms of classification.  Using machine learning and/or centroids allows for new representative vectors to be compared to centroid vectors to determine the closes cluster.2, 9, 15. The computer-implemented method of claim 1, further comprising utilizing the resulting cluster centroids of the machine learning-based clustering algorithm associated with the current floor of the building to further identify a specific location of the specific device within the current floor of the building (determining user’s location based on gps, cluster, floor, “receiving location information associated with the location of a user device physically located within the building, the user device being associated with an individual, and the location information indicating in which room the user device is physically located”, 0216”; 0119-0120;
“beacons may be located on floors throughout a building. Individuals may be clustered throughout the building based on their location relative to the closest beacon”, 0107).3, 10, 16. The computer-implemented method of claim 1, further comprising utilizing the resulting cluster centroids of the machine learning-based clustering algorithm to identify specific locations within the respective floors within the building, including frequently visited rooms.
South fails to make it clear that high density clusters are most frequented rooms.
Levy teaches frequently visited rooms (“If the data is received from human beings with mobile devices such as mobile phones, it is possible to learn, visualize and analyze the behavior of the crowd in three dimensions, such as to know how 
It is obvious to combine the references before the effective filing date because South is concerned with safety and emergency location of people.  Knowing the most frequented places makes it easier to focus rescue efforts.4, 11, 17. The computer-implemented method of claim 1, further comprising utilizing the resulting cluster centroids of the machine learning-based clustering algorithm to identify floors that are larger in horizontal dimensions than other floors in the building (South discloses clusters based on many factors and size groups and can determine a larger room based on larger clusters Figs. 3-4, 7-8, 12, “The size and shape of the geo-fence may be manually defined by a user, an operator of the system 200, and/or an emergency or law enforcement agency. For example, the system 200 may define a geo-fence on each floor of a multi-floor structure, as shown if FIGS. 4C and 4D. The system 200 may also define additional geo-fences on various rooms of the floors. In other embodiments, the size and shape of the geo-fence may be automatically determined based on characteristics (e.g., type, severity, etc.) of the incident”, 0071, 0102, 0189).5, 12, 18. The computer-implemented method of claim 1, where the machine learning-based clustering algorithm comprises one of vector quantization-based k-means clustering or density-based spatial clustering of applications with noise (DBSCAN). However, South fails to particularly call for using machine learning and centroids.
Levy teaches machine learning and centroids (using learning and/or k-means classifying with vectors, clusters and centroids, “The clusters may be determined using an unsupervised learning, such as Connectivity-based clustering, k-means clustering, k-means mixture models, hierarchical clustering, or the like”, “The altitude may be computed based on the centroid of the cluster”, 0048).
It would have been obvious to combine the references before the effective filing date because they are in same field of endeavor and there are many forms of classification.  Using machine learning and/or centroids allows for new representative vectors to be compared to centroid vectors to determine the closes cluster.6, 13, 19. The computer-implemented method of claim 1, where: the current device positioning data of the specific device comprises current latitude, longitude, and elevation data of the specific device (knows the gps, latitude, longitude, elevation, latitude and longitude, elevation, building floor, building room, map sector, geographical landmark, a combination of the foregoing, or any other location information helpful in identifying a geographical location of a beacon.”, 0087; “receiving current location information from devices including geographical information (such as GPS location data) and beacon information in response to the request sent by the system 200. In some embodiments, the location information is received via a wireless communication system forming part of the system 200. At this point, the system 200 may determine both a specific current geographical location and beacon-based location for each device. For example, the system may utilize GPS location data to determine a latitude and longitude of the user device (a "horizontal" location) and may utilize the beacon-based location data to determine on which floor (or a particular location on a floor) of a building a user device is located (a "vertical" location).”, 0136); and 
determining the current floor of the building on which the specific device is located by mapping the current device positioning data of the specific device to the closest cluster centroid comprises determining the current floor of the building on which the specific device is located during an emergency response situation (determining user’s location based on gps, cluster, floor, Figs. 3 and 6; “receiving location information associated with the location of a user device physically located within the building, the user device being associated with an individual, and the location information indicating in which room the user device is physically located”, 0216”; 0119-0120;
“beacons may be located on floors throughout a building. Individuals may be clustered throughout the building based on their location relative to the closest beacon”, 0107;
Emergency responding, Figs. 2-3, 6, 14).7. The computer-implemented method of claim 1, where software programmed according to the computer-implemented method is provided as a service in a cloud environment (using a cloud type network, “The environment 102 is similar to the environment 100 shown in FIG. 1A, but the interactive emergency visualization system 200 is hosted "in the cloud" on virtual hardware provided by an Infrastructure as a Service (IaaS) provider 202. Specifically, the interactive emergency visualization system 200 is designed, implemented, and controlled by the security company but executes as a hosted service accessed through the Internet”, 0064, 0068).

Tasdemiroglu (US 2018/0352041) teaches clustering altitudes of devices (“server 101 clusters the reported altitudes of the devices 120”, 0136).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080. The examiner can normally be reached ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DAVID R VINCENT/Primary Examiner, Art Unit 2123